Citation Nr: 0631879	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for pterygium of the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1986 and from August 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his previously denied claim for service connection 
for pterygium of the left eye.

The Board notes that in the November 2004 Supplemental 
Statement of the Case (SSOC), the RO reopened the veteran's 
claim based upon the submission of new and material evidence 
and then denied service connection on the merits.  
Regardless of the RO's actions, however, the Board is 
legally bound to decide the threshold issue of whether the 
appellant has submitted new and material evidence to reopen 
his claim before it can address service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The veteran testified at a Travel Board hearing in June 
2003.  A transcript of the hearing has been associated with 
the claims folder.

In January 2004, the Board remanded the matter so additional 
medical records could be obtained.  In May 2005, the Board 
issued another remand, requesting that the veteran be 
scheduled for a VA examination to assess the current nature 
and etiology of his alleged disorder.

FINDINGS OF FACT

1.  In a rating decision issued June 1995, the RO denied the 
veteran's claim for service connection for pterygium of the 
left eye.

2.  Evidence regarding the veteran's claimed left eye 
condition submitted subsequent to the June 1995 decision is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision is final as to the 
claim for service connection for pterygium of the left eye.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for pterygium of the 
left eye has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the decision below, the Board has reopened 
the veteran's claim for service connection for pterygium of 
the left eye based upon the submission of new and material 
evidence and remanded it for further development.  
Accordingly, regardless of whether VA fulfilled its duties 
to notify and assist in relation to this issue, no harm or 
prejudice to the veteran has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).


Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's June 2002 
decision that denied his request to reopen his claim for 
service connection for pterygium of the left eye.  The last 
"final" denial of the claim that took place prior to June 
2002 was the RO's June 1995 decision which denied service 
connection on the merits.  The veteran did not file a notice 
of disagreement (NOD) with that decision, and it became 
final pursuant to 38 U.S.C.A. § 7105(c).  Accordingly, the 
Board must determine whether the veteran has submitted any 
new and material evidence since June 1995 that would allow 
the reopening of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The evidence of record at the time of the June 1995 denial 
consisted of service medical records dated July 1989 to May 
1994 and a VA examination conducted in May 1995.  The 
veteran's July 1989 entrance examination notes a pterygium 
in his left eye, pre-existing his second period of service.  
Subsequent service medical records dated April 1990 and 
February 1992 note the continued presence of the disorder 
and a basketball injury to the veteran's left eye.  In 
December 1993, the veteran's left eye pterygium was 
surgically removed, however records dated March 1994, and 
the veteran's May 1994 Report of Medical History, note that 
the condition had recurred.  On VA examination in May 1995, 
the examiner noted a small pterygium in the veteran's left 
eye.  In June 1995, the RO found service connection was not 
warranted because the condition pre-existed the veteran's 
second period of service, and the surgery performed in 
December 1993 was corrective in nature.

After a careful consideration of the evidence, the Board 
finds the veteran has submitted new and material evidence 
sufficient to reopen his service connection claim.  In June 
2003, the RO received a letter from Dr. K.H. who performed 
an eye examination on the veteran in April 2003.  Dr. K.H. 
opined that the veteran's eye condition was at least as 
likely as not service connected.  In February 2004, the RO 
received the medical records of the examination which note 
the veteran's pterygium in service and provide a diagnosis 
of mild recurrent pterygium of the left eye. 

The Board finds this information to be new, as it had not 
been previously associated with the claims folder, and it is 
neither cumulative nor redundant of the evidence of record 
in June 1995.  The information is also material.  Dr. K.H. 
has provided a medical opinion that the veteran's claimed 
left eye pterygium is at least as likely as not related to 
his left eye condition during service.  While Dr. K.H. did 
not have the veteran's claims folder to review in 
conjunction with the examination, for the purposes of 
reopening a claim, as noted above, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. at 513.  His opinion therefore raises 
a reasonable possibility of substantiating the veteran's 
claim.  Accordingly, the veteran's claim of service 
connection for pterygium of the left eye is reopened, and 
must be considered in light of all the evidence, both old 
and new.  In that regard, further development is necessary, 
and the matter will be remanded.




ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for pterygium of the 
left eye is reopened.  The appeal is granted to this extent 
only.

REMAND

Having reopened the veteran's claim for service connection 
for pterygium of the left eye, the Board finds it necessary 
to remand the matter to ensure compliance with the notice 
and duty to assist provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) and specifically to provide 
the veteran with a new VA ophthalmology examination.

Pursuant to its duty to assist, VA is required to make as 
many requests as necessary to obtain relevant records from a 
Federal department of agency.  38 C.F.R. § 3.159(c)(2).  
Such records include service medical records.  VA will end 
its efforts only when it concludes that the records do not 
exist or that further efforts would be futile.  Id.  In this 
case, the claims folder contains the veteran's service 
medical records from his second period of service, August 
1989 to August 1994, but not from his first period of 
service, January 1984 to December 1986.  While the RO 
requested service medical records for both periods of 
service from the veteran's Army Reserve unit in April 1995, 
records for his first period of service were apparently 
never associated with the claims folder, nor is there any 
confirmation from either the reserve unit or the National 
Personnel Records Center (NPRC) that those records were 
lost, destroyed, or are otherwise not available.  It is 
critically important in this case that attempts be made to 
obtain the records for the first period of service, as they 
may indicate that the veteran's left eye pterygium had its 
onset during that time.  As indicated in the December 1993 
surgical report, the veteran complained of having pterygium 
for several years.  On remand, therefore, necessary steps 
must be taken to locate the service medical records for the 
veteran's first period of service, January 1984 to December 
1986, or to obtain confirmation from the NPRC indicating 
that the records are not available. 
The veteran should be given another opportunity to identify 
any relevant medical treatment, either through private or VA 
facilities, that he received since the October 2005 VA 
examination.  The RO should take the appropriate steps to 
obtain the identified records.  38 C.F.R. § 3.159(c).

The veteran should then be scheduled for a new VA 
ophthalmology examination.  The examiner should be provided 
with the claims folder and should review the folder in 
conjunction with the examination.  The examiner should 
determine whether the veteran has a current left eye 
pterygium or other left eye condition.  The veteran did 
receive a VA examination in October 2005, pursuant to the 
instructions in the Board's May 2005 remand.  Nowhere, 
however, in the examination report, did the VA examiner 
explicitly state whether or not the veteran currently has a 
pterygium in his left eye or whether a previous pterygium 
had resolved.  While the absence of the condition might be 
inferred from the examiner's other observations, the Board 
requires a more explicit finding in this case where the 
veteran was noted to have a left eye pterygium on leaving 
service in August 1994, on VA examination in May 1995, and 
on private examination in April 2003.

If it is found that the veteran currently has a pterygium of 
the left eye or, if not, that the veteran can be diagnosed 
with recurrent pterygium, the examiner must provide a 
medical opinion in regard to a nexus relationship with 
service.  If service medical records for the veteran's first 
period of service are obtained and indicate that a left eye 
pterygium was incurred during service, the examiner must 
review the service medical records and provide an opinion as 
to whether the veteran's current left eye condition is 
causally related to the pterygium in service.

If the service medical records from the veteran's first 
period of service cannot be obtained, or show that pterygium 
of the left eye pre-existed the first period of service, the 
examiner must review the veteran's service medical records 
and determine whether the left eye pterygium noted on 
service entrance (at either period of service) increased in 
severity during service and, if so, whether such an increase 
was due to the natural progression of the disease.  The 
presumption of soundness does not apply for disorders noted 
at entrance, and in this case, the veteran's alleged current 
left eye disability can only be service connected if related 
to an increase in the severity of his pterygium during 
service that was not due to the natural progression of the 
disease.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.304(b), 3.306(a).

Service medical records dated February 1992 indicate the 
veteran received ophthalmologic treatment after being struck 
in the left eye by a basketball.  The examiner's opinion 
should include a discussion as to what, if any, effect this 
injury may have had on his pterygium.  Service medical 
records also indicate the veteran's left eye pterygium 
recurred following his December 1993 surgery.  The examiner 
should specifically address the relevance of such recurrence 
in relation to a possible increase in severity.  If an 
increase in severity is found that is not due to the natural 
progression of the disorder, the examiner should provide an 
opinion as to whether the veteran's current left eye 
disability is the result of that increase.
 
Scarring may also constitute a disability deserving of 
service connection if related to, or a product of, the 
veteran's in-service pterygium.  The Board notes that at the 
October 2005 VA examination, a mild peripheral corneal scar 
was observed in the veteran's left eye, which the examiner 
attributed to pterygium surgery during service in December 
1993.  However, the usual effects of corrective, in-service 
surgical treatment, including postoperative scars, for 
conditions incurred before enlistment will not be considered 
service connected if the disease or injury did not increase 
in severity during service.  38 C.F.R. § 3.306(b)(1).  If 
the examiner finds that the veteran's pterygium increased in 
severity during service, any related scarring should be 
therefore be noted, including postoperative scars, and an 
opinion provided as to their severity. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these issues are involved in the present appeal, 
on remand the veteran must be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim.

2.	The necessary steps should be taken to 
obtain the veteran's service medical 
records from his first period of 
service, January 1984 to December 1986.  
If the records are destroyed or 
otherwise unavailable, documented 
confirmation of their unavailability 
from the NPRC should be associated with 
the claims folder.
 
3.	The veteran must be afforded an 
opportunity to identify any treatment 
he received relevant to his left eye 
condition since the October 2005 VA 
examination.  Appropriate action must 
then be taken to obtain the identified 
records.

4.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA ophthalmology 
examination to address the current 
nature and etiology of his claimed left 
eye pterygium.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing 
deemed appropriate by the examiner 
should be conducted.  A complete 
rationale should be provided for any 
opinion expressed.

The findings of the examiner should 
explicitly include responses to the 
following:

a.	Does the veteran have a current 
left eye pterygium, or a current 
disability (including scarring) 
that is related to, or the product 
of, the pterygium of the left eye 
in service?

b.	If service medical records for the 
veteran's first period of service 
have been obtained and indicate 
the incurrence of pterygium during 
service, the examiner should 
provide a medical opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the veteran's current left eye 
disorder is the result of the in-
service pterygium as opposed to 
being due to some other factor or 
factors.  (The term "at least as 
likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
it.)

c.	If the service medical records 
(from either period of service) 
show that pterygium of the left 
eye pre-existed service, the 
examiner must review the veteran's 
service medical records and 
provide an opinion as to whether 
the left eye pterygium noted on 
the veteran's entrance examination 
increased in severity during 
service and, if so, whether that 
increase was due to the natural 
progression of the disorder.  The 
examiner should include a 
discussion as to what, if any, 
effect the veteran's February 1992 
basketball related left eye injury 
may have had on his pterygium and 
address the in-service recurrence 
of the veteran's pterygium 
following his December 1993 
surgery.

If an increase in severity during 
service is found that is not due 
to the natural progression of the 
disorder, the examiner should 
provide a medical opinion as to 
the likelihood (likely, unlikely, 
at least as likely as not) that 
the veteran's current left eye 
disorder is the result of the in-
service increase as opposed to 
being due to some other factor or 
factors.

5.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for pterygium of the left eye must be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


